DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
As per instant Amendment, claims 15, 16 and 27 have been amended; claims 17, 18 and 21 have been canceled; claim 29 has been newly added; claims 15, 16, 27 and 29 are independent claims. Claims 15, 16 and 26-29 have been examined and are pending. This Action is made Non-Final.
 
Response to Arguments
Applicant’s Arguments with respect to the 35 U.S.C. 103 rejection(s), have been fully considered but they are not persuasive.
Applicant Argues: A. Ben Henda and Faccin 1. Claim 15 ... Combination of Ben Henda and Faccin... However, the Office Action fails to meet the burden of explaining the combination and how that combination would meet the limitations of claim 15. 
As an example, the Office Action fails to explain how combining the "access type identifier" of Faccin to the "NAS CONN ID" of Ben Henda would (1) "indicate[] whether the paging message relates to a PDU session over the 3GPP access or a PDU session over the non-3GPP access" as the Office Action cites in Faccin while also (2) being "incremented each time a new NAS connection is set up for a wireless terminal" as the Office Action cites in Ben Henda. Office Action at pp. 5-6 (citing Ben Henda at p. 16, Faccin at [0160-[0161]). 
Accordingly, the Office Action fails to explain how the combination of Ben Henda and Faccin would meet "at least one parameter ... is used to achieve independent NAS security, wherein the at least one parameter includes a first preset value associated with a unique NAS connection identifier for the first type access or a second preset value associated with a unique NAS connection identifier for the second type access, wherein the first preset value associated with the unique NAS connection identifier for the first type access indicates that the first type access is 3GPP access, wherein the second preset value associated with the unique NAS connection identifier for the second type access indicates that the second type access is Non-3GPP access," as recited in claim 15.
Examiner’s Response:  The examiner respectfully disagrees.  As noted the combination of Ben Henda in view of Faccin would disclose the aforementioned features more specifically: Ben Henda teaches concepts relating to the at least one parameter includes a first preset value associated with a unique NAS connection identifier for the first type access or a second preset value associated with a unique NAS connection identifier the second type access, wherein the first preset value associated with the unique NAS connection identifier for the first type access... is 3GPP access and wherein the second preset value associated with the unique NAS connection identifier for the second type of access... is Non-3GPP access, and wherein the first preset value and the second preset value are different from each other  (Page 2 - The method may include providing a first Network Access Stratum (NAS) connection between the wireless terminal and the network node through a first access node, wherein a first NAS Connection Identification (NAS CID) is associated with the first NAS connection. While providing the first NAS connection, a second NAS CID may be allocated for a second NAS connection between the wireless terminal and the network node through a second access node, wherein the first NAS CID and the second NAS CID are different and Page 3 - ... wherein the first NAS CID and the second NAS CID are different and Page 9 – As shown, a first NAS connection may be provided through a 3GPP access node (e.g., a base station, eNB, eNodeB, gNB, gNodeB), a second NAS connection may be provided through a first non-3GPP access node (e.g., a WiFi access node), and a third NAS connection may be provided through a second non-3GPP access node (e.g., a satellite node). With different NAS connections provided through different access nodes of different technologies, a likelihood that the receiving node (either the wireless terminal 505 in the downlink or the core network node 501 in the uplink) receives all NAS messages in order may be reduced and Page 16 - As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID. The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal. In the security context, each NAS COUNT pair is associated with a unique NAS CONN ID value. The new parameter is used as a differentiator when interacting with the NAS security function to indicate which NAS connection each message belongs to. To keep track of unallocated NAS CONN ID values, an additional parameter may be used/needed. This new parameter, denoted by NEXT NAS CONN ID may also be part of the security context. The NEXT NAS CONN ID parameter is initially set to 0 and is incremented whenever a new NAS connection is set up for a wireless terminal. Each time a new NAS connection is created for a wireless terminal, it is allocated as an identifier the current NEXT NAS CONN ID value. More particularly, a new NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value. The NEXT NAS CONN ID value is then incremented. The NAS Connection Identification NAS CONN ID can thus be used as an input (directly or indirectly) for authentication and/or ciphering/deciphering processes.).  
More specifically, Ben Henda teaches that a wireless terminal as depicted in FIG. 5 can have a first NAS connection and a second NAS connection, i.e. 3GPP or non-3GPP, see Page 9.  Further Ben Henda teaches on Page 3 wherein the first NAS CID and the second NAS CID are different.  Further, Ben Henda teaches on Page 16  a NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value represents a form of a preset value that can be used for authentication and/or ciphering/deciphering processes by using the NEXT NAS CONN ID it acts as a first/second preset value for a given access type. Thus, Ben Henda as constructed NAS CONN ID represents preset value identifiers, as it is known based on an incrementing NEXT NAS CONN ID.  Further each of the access types (i.e.,   i.e. 3GPP or non-3GPP) would be set its own NAS CONN ID as they are different (i.e., wherein the first NAS CID and the second NAS CID are different, see Page 3).  Thus, teaching Ben Henda teaches the aforementioned limitations.  
Ben Henda was shown to fail to explicitly disclose concepts of [an] identifier... indicates for the first type of access indicates whether the first type is one of 3GPP access... identifier... indicates for the second type of access indicates whether the first type of access is Non-3GPP access.  However, Faccin teaches a paging message may include an access type identifier that indicates whether the paging message relates to a PDU session over the 3GPP access or a PDU session over the non-3GPP access. The access type identifier may indicate that the paging message relates to one or more PDU sessions over the 3GPP access only, one or more PDU sessions over the non-3GPP access only, or PDU sessions over both the 3GPP access and the non-3GPP access, as evidenced in the Provision application No. 62/476,429, [0160]).  Thus, as constructed the identifier of Faccin indicates the type of access type.  The examiner respectfully notes that a person of ordinary skill in the art would have been able to combine such features of Faccin to the preset values of Ben Henda to have an indication the type of access type (i.e., 3GPP or non-3GPP).  The examiner respectfully notes a person of ordinary skill in the art would still realize such incrementing values of Ben Henda would be a form preset values and those preset values could still be used as indication the type of access type as taught by Faccin.  Therefore, the examiner finds this argument not persuasive. 
Applicant Argues: 1. Claim 15 ... Motivation to Combine of Ben Henda and Faccin... In addition, the Office Action argues that the motivation to combine Ben Henda and Faccin is that the combination "provides / allows establishing user plane connectivity for . . . access." Office Action pp. 6-7 (citing Faccin at [0002]). Applicant respectfully disagrees for at least the following reasons.  First, the Office Action fails to establish why the "access type identifier" in the "paging message" of Faccin's paragraph [0161] provides the purported benefit in paragraph [0002] of Faccin.  Second, even if arguendo the "access type identifier" in the "paging message" of Faccin's paragraph [0161] is what "provides / allows establishing user plane connectivity for . . . access" as the Examiner alleges, the Examiner fails to explain how the same benefit would be achieved by adding the "access type identifier" to the "NAS CONN ID" of Ben Henda (let alone what that addition looks like, as described above). Third, the "NAS CONN ID" of Ben Henda and the "access type identifier" in the "paging message" of Faccin's paragraph [0161] are generated and/or transmitted at different times. As described above, the cited portions of Ben Henda at most disclose that a "NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal" (Ben Henda at p. 16) whereas the cited portions of Faccin at most disclose that a "paging message may include an access type identifier that indicates whether the paging message relates to a PDU session over the 3GPP access or a PDU session over the non-3GPP access" (Faccin at [0161]). The Office Action provides no reason why a person of ordinary skill in the art would be motivated to combine these features that are generated and/or transmitted at different times. Taken to its logical end, the Office Action's argument would render obvious adding any identifier of any message or context to any other message or context. Moreover, the fact that Ben Henda's identifier and Faccin's message are transmitted at different times in the communication process teaches away from combining the references in the manner that the Examiner proposes.  For at least these reasons, Applicant respectfully submits that there is no motivation to combine the cited portions of Ben Henda and Faccin.
Examiner’s Response:  The examiner respectfully disagrees.  With respect to the first argument, the benefit would be user by providing user plane connectivity for access to wireless communication, see [0002].  The examiner notes by use of the paging messages such connectivity can be achieved see, [0159]-[0162].  With respect to the second argument, similar benefits would be achieved by adding similar types of indication to the teachings of Ben Henda.  The examiner notes by using such an indication in similar manner as taught by Faccin, Ben Henda’s NAS CONN ID would obtain similar improvement as it provides user plane connectivity for access to wireless communication.  With respect to the third argument, the concepts added from Faccin would be combined to Ben Henda’s  NAS CONN ID.  The examiner notes such indication would then occur during the achieving security as taught by Ben-Henda – “..the NAS Connection Identification NAS CONN ID can thus be used as an input (directly or indirectly) for authentication and/or ciphering/deciphering processes, see Page 16”  The examiner it is the concept of indication indicating a type of access that would be combinable to the NAS CONN ID.  One of ordinary skill in the art would realize again his would lead to providing user plane connectivity for access to wireless communication.  Therefore, the examiner finds this augment not persuasive as the motivation to combine has been provided and a person of ordinary skill in the art would realize the benefits of providing user plan connectivity for access to wireless communications.  
Applicant Argues: . B. Ben-Henda and Jamadagni... As described above, Ben Henda relates generally to management of parallel NAS connections. Ben Henda at p. 6. At most, however, the cited portions of Ben Henda disclose that "negotiation takes place once during the establishment and activation of the AMF key (e.g., the NAS SMC procedure- equivalent in 5G)." Ben Henda at p. 15. Accordingly, the cited portions of Ben Henda fail to disclose "trigger NAS SMC (Security Mode Command) processing via the second type access ... the first type access is 3GPP access and the second type access is non-3GPP access," as recited in claim 16. 
Examiner’s Response:  The examiner disagrees.  The examiner notes Ben-Henda teaches wherein the first type access if 3GPP access and the second type access in non-3GPP access (Page 9 – As shown, a first NAS connection may be provided through a 3GPP access node (e.g., a base station, eNB, eNodeB, gNB, gNodeB), a second NAS connection may be provided through a first non-3GPP access node (e.g., a WiFi access node), and a third NAS connection may be provided through a second non-3GPP access node (e.g., a satellite node). With different NAS connections provided through different access nodes of different technologies, a likelihood that the receiving node (either the wireless terminal 505 in the downlink or the core network node 501 in the uplink) receives all NAS messages in order may be reduced).  Thus Ben-Henda teaches transmit, via the second type access, a message including an indicator to the communication terminal during the NAS SMC processing (Page 2 – A registration request message may be transmitted through the second access node to the network node to request the second NAS connection, wherein transmitting the registration request message includes performing integrity protection for the registration request message using the second NAS CID. A security mode command message may be received from the network node through the second access node, wherein the security mode command message corresponds to the registration request message. Responsive to receiving the security mode command message, a security mode complete message may be transmitted from the wireless terminal to the network node through the second access node. Page 15 - As expected that the negotiation takes place once during the establishment and activation of the AMF key, e.g. the NAS SMC procedure-equivalent in 5G. The NAS SMC (Security Mode Command) procedure is described in detail in TS 33.401 (also referred to as reference [2]).)   The examiner notes FIG. 19 and pages 30-31 make this clear, more specifically: Figure 19 illustrates additional registration flow operations with explicit signaling of a CID or CIDs for a second NAS connection after a first NAS connection has been established as discussed above with respect to Figure 18... Either the procedure can stop at message 1904; or the SMC procedure may be initiated by the AMF and the AMF may confirm that the CID value cid_2 provided by the UE is accepted by including the CID value in the SMC message in operation 1906 that is sent back to the UE. Alternatively, the AMF may decide to allocate a new CID value (e.g., cid_3) and a fresh pair of NAS COUNT values, and use those instead. If a new CID value (different than that received from the UE) is allocated, the new CID value (e.g., cid_3) may be included in the Security Mode Command message of operation 1906. Operation 1906. The AMF may send an SMC message including the newly allocated CID value, and the AMF may use that CID value to integrity protect the SMC message.  Thus, SMC processing is triggered for the second type access.  Therefore, the examiner finds this argument not persuasive. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claims 15 and 27; claims 15 and 27 recites the limitation “the at least one parameter includes a first preset value associated with a unique NAS connection identifier for the first type access or a second present value associated with a unique NAS connection identifier for the second type access; wherein the first preset value associated with the unique NAS connection identifier for the first type access indicated the first type access is 3GPP access; wherein the second preset value associated with the unique NAS connection identifier for the second type access indicates that the second type access is Non-3GPP access, and wherein the first preset value and the second preset value are different from each other.”  However, the aforementioned limitation is not found in the Specification. There is insufficient antecedent basis for this limitation. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 15 and 27; claims 15 and 27 recite the limitation “the at least one parameter includes a first preset value associated with a unique NAS connection identifier for the first type access or a second present value associated with a unique NAS connection identifier for the second type access; wherein the first preset value associated with the unique NAS connection identifier for the first type access indicated the first type access is 3GPP access; wherein the second preset value associated with the unique NAS connection identifier for the second type access indicates that the second type access is Non-3GPP access, and wherein the first preset value and the second preset value are different from each other”; however, the limitation the concepts of  “first” or “second” “preset values” are not discussed in the specification. The examiner reviewed the specification for a support regarding of “first” or “second” “preset values”, however the examiner was unable to identify relevant sections for such support regarding  “first” or “second” “preset values.”  The Examiner respectfully requests the Applicant point out where in the specification support can be found for the aforementioned newly added limitations. Applicant is required to cancel the new matter in the reply to this Office Action.

Regarding Claims 26 and 28; Claims 26 and 28, and therefore inherit 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, issues of the independent claims. 













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (WO 2019/020161 A1) in view of Faccin et al. (US 2018/0279400 A1) as evidenced in the Provision application No. 62/476,429, filed on Mar. 24, 2017.

Regarding Claim 15;
Ben Henda discloses a communication terminal comprising: 
at least one processor (FIG. 9)
and at least one memory operatively coupled with the processor (FIG. 9), wherein the at least one processor is configured to: 
access a network node via a first type access and a second type access (FIG. 8 and FIG.  9 -3GPP and 1st non-3GPP and 2nd non-3GPP); and 
establish a first Non-Access Stratum (NAS) connection for the first type access and a second NAS connection for the second type access with the network node in a network (FIG. 8 and FIG.  9 -3GPP and 1st non-3GPP and 2nd non-3GPP and page 13 - Although it seems that there may be no need to support more than two NAS connections, it cannot be precluded with certainty that there will not be any future features or enhancements requiring the support of more than two simultaneous NAS connections, one over 3GPP and two over non-3GPP accesses ( e.g., WiFi and satellite). For this reason, it may be better that the new security mechanism is not limited to two connections and that it efficiently supports an arbitrary (up to a limit) number of simultaneous connections and page 14 - According to some embodiments of inventive concepts, methods may be provided to secure parallel NAS connections and page 15 - For the reception of uplink NAS messages and transmission of downlink NAS messages, operations of the NAS Protocol Entity (including the NAS Security Function and the NAS Connection Management Function) of Figure 8 may be performed by processor 703 of network node 501.), 
wherein 
at least one parameter specific to each of the NAS connections is used to achieve independent NAS security (Page 16 - As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID. The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal. In the security context, each NAS COUNT pair is associated with a unique NAS CONN ID value. The new parameter is used as a differentiator when interacting with the NAS security function to indicate which NAS connection each message belongs to. To keep track of unallocated NAS CONN ID values, an additional parameter may be used/needed. This new parameter, denoted by NEXT NAS CONN ID may also be part of the security context), and 
the at least one parameter includes a first preset value associated with a unique NAS connection identifier for the first type access or a second preset value associated with a unique NAS connection identifier the second type access (Page 2 - The method may include providing a first Network Access Stratum (NAS) connection between the wireless terminal and the network node through a first access node, wherein a first NAS Connection Identification (NAS CID) is associated with the first NAS connection. While providing the first NAS connection, a second NAS CID may be allocated for a second NAS connection between the wireless terminal and the network node through a second access node, wherein the first NAS CID and the second NAS CID are different and Page 16 - As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID. The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal. In the security context, each NAS COUNT pair is associated with a unique NAS CONN ID value. The new parameter is used as a differentiator when interacting with the NAS security function to indicate which NAS connection each message belongs to. To keep track of unallocated NAS CONN ID values, an additional parameter may be used/needed. This new parameter, denoted by NEXT NAS CONN ID may also be part of the security context. The NEXT NAS CONN ID parameter is initially set to 0 and is incremented whenever a new NAS connection is set up for a wireless terminal. Each time a new NAS connection is created for a wireless terminal, it is allocated as an identifier the current NEXT NAS CONN ID value. More particularly, a new NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value. The NEXT NAS CONN ID value is then incremented. The NAS Connection Identification NAS CONN ID can thus be used as an input (directly or indirectly) for authentication and/or ciphering/deciphering processes.).  As constructed a NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value represents a form of a preset value that can be used for authentication and/or ciphering/deciphering processes by using the NEXT NAS CONN ID it acts as a first/second preset value for a given access type. 
wherein the first preset value associated with the unique NAS connection identifier for the first type access... is 3GPP access (FIG. 5 and Page 2 - The method may include providing a first Network Access Stratum (NAS) connection between the wireless terminal and the network node through a first access node, wherein a first NAS Connection Identification (NAS CID) is associated with the first NAS connection. While providing the first NAS connection, a second NAS CID may be allocated for a second NAS connection between the wireless terminal and the network node through a second access node, wherein the first NAS CID and the second NAS CID are different and Page 3 - ... wherein the first NAS CID and the second NAS CID are different and and Page 9 – As shown, a first NAS connection may be provided through a 3GPP access node (e.g., a base station, eNB, eNodeB, gNB, gNodeB), a second NAS connection may be provided through a first non-3GPP access node (e.g., a WiFi access node), and a third NAS connection may be provided through a second non-3GPP access node (e.g., a satellite node). With different NAS connections provided through different access nodes of different technologies, a likelihood that the receiving node (either the wireless terminal 505 in the downlink or the core network node 501 in the uplink) receives all NAS messages in order may be reduced and Page 16 - As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID. The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal. In the security context, each NAS COUNT pair is associated with a unique NAS CONN ID value. The new parameter is used as a differentiator when interacting with the NAS security function to indicate which NAS connection each message belongs to. To keep track of unallocated NAS CONN ID values, an additional parameter may be used/needed. This new parameter, denoted by NEXT NAS CONN ID may also be part of the security context. The NEXT NAS CONN ID parameter is initially set to 0 and is incremented whenever a new NAS connection is set up for a wireless terminal. Each time a new NAS connection is created for a wireless terminal, it is allocated as an identifier the current NEXT NAS CONN ID value. More particularly, a new NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value. The NEXT NAS CONN ID value is then incremented. The NAS Connection Identification NAS CONN ID can thus be used as an input (directly or indirectly) for authentication and/or ciphering/deciphering processes.). and 
wherein the second preset value associated with the unique NAS connection identifier for the second type of access... is Non-3GPP access  (Page 2 - The method may include providing a first Network Access Stratum (NAS) connection between the wireless terminal and the network node through a first access node, wherein a first NAS Connection Identification (NAS CID) is associated with the first NAS connection. While providing the first NAS connection, a second NAS CID may be allocated for a second NAS connection between the wireless terminal and the network node through a second access node, wherein the first NAS CID and the second NAS CID are different and Page 3 - ... wherein the first NAS CID and the second NAS CID are different and Page 9 – As shown, a first NAS connection may be provided through a 3GPP access node (e.g., a base station, eNB, eNodeB, gNB, gNodeB), a second NAS connection may be provided through a first non-3GPP access node (e.g., a WiFi access node), and a third NAS connection may be provided through a second non-3GPP access node (e.g., a satellite node). With different NAS connections provided through different access nodes of different technologies, a likelihood that the receiving node (either the wireless terminal 505 in the downlink or the core network node 501 in the uplink) receives all NAS messages in order may be reduced and Page 16 - As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID. The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal. In the security context, each NAS COUNT pair is associated with a unique NAS CONN ID value. The new parameter is used as a differentiator when interacting with the NAS security function to indicate which NAS connection each message belongs to. To keep track of unallocated NAS CONN ID values, an additional parameter may be used/needed. This new parameter, denoted by NEXT NAS CONN ID may also be part of the security context. The NEXT NAS CONN ID parameter is initially set to 0 and is incremented whenever a new NAS connection is set up for a wireless terminal. Each time a new NAS connection is created for a wireless terminal, it is allocated as an identifier the current NEXT NAS CONN ID value. More particularly, a new NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value. The NEXT NAS CONN ID value is then incremented. The NAS Connection Identification NAS CONN ID can thus be used as an input (directly or indirectly) for authentication and/or ciphering/deciphering processes.).  As constructed a NAS COUNT pair is created and is associated with a NAS CONN ID whose value is set to the current NEXT NAS CONN ID value represents a form of a preset value that can be used for authentication and/or ciphering/deciphering processes by using the NEXT NAS CONN ID it acts as a first/second preset value for a given access type.
wherein the first preset value and the second preset value are different from each other (Page 3 - ... wherein the first NAS CID and the second NAS CID are different).
	Ben Henda fails to explicitly disclose identifier... indicates for the first type of access indicates whether the first type is one of 3GPP access... identifier... indicates for the second type of access indicates whether the first type of access is Non-3GPP access.
	However, in an analogous art, Faccin teaches identifier... indicates for the first type of access indicates whether the first type is one of 3GPP access... identifier... indicates for the second type of access indicates whether the second type of access is Non-3GPP access (Faccin, [0161] - ... the paging message may include an access type identifier that indicates whether the paging message relates to a PDU session over the 3GPP access or a PDU session over the non-3GPP access. The access type identifier may indicate that the paging message relates to one or more PDU sessions over the 3GPP access only, one or more PDU sessions over the non-3GPP access only, or PDU sessions over both the 3GPP access and the non-3GPP access, as evidenced in the Provision application No. 62/476,429, [0160]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Faccin to the connection ID of Ben Henda to include concepts of an identifier... indicates for the first type of access indicates whether the first type is one of 3GPP access... identifier... indicates for the second type of access indicates whether the second type of access is Non-3GPP access.
One would have been motivated to combine the teachings of Faccin to Ben Henda to do so as it provides / allows establishing user plane connectivity for ... access (Faccin, [0002]).

Regarding Claim 26;
Ben Henda discloses the communication terminal to Claim 15.
Ben Henda discloses wherein the at least one parameter further includes a second value that is incremented when a connection is established (page 16 - The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal.).

Regarding Claim(s) 27; claim(s) 27 is/are directed to a/an method associated with the terminal claimed in claim(s) 15. Claim(s) 27 is/are similar in scope to claim(s) 15, and is/are therefore rejected under similar rationale.

Regarding Claim 28;
Ben Henda discloses the method to Claim 27.
Ben Henda discloses wherein the at least one parameter further includes a second value that is incremented when a connection is established (page 16 - The NAS CONN ID is a number that is incremented each time a new NAS connection is set up for a wireless terminal.).

Claims 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda et al. (WO 2019/020161 A1) in view of in view of Jamadagni et al. (2014/0241317 A1).

Regarding Claim 16;
Ben Henda discloses a core network node comprising: 
at least one processor (FIG 8 - 3GPP and 1st non-3GPP and 2nd non-3GPP);
and at least one memory operatively coupled with the processor (FIG 8 - 3GPP and 1st non-3GPP and 2nd non-3GPP), wherein the at least one processor is configured to: 
register a communication terminal via a first type access and a second type access (FIG 8 - 3GPP and 1st non-3GPP and 2nd non-3GPP and page 2 – A registration request message... page 13 - Although it seems that there may be no need to support more than two NAS connections, it cannot be precluded with certainty that there will not be any future features or enhancements requiring the support of more than two simultaneous NAS connections, one over 3GPP and two over non-3GPP accesses ( e.g., WiFi and satellite). For this reason, it may be better that the new security mechanism is not limited to two connections and that it efficiently supports an arbitrary (up to a limit) number of simultaneous connections and page 14 - According to some embodiments of inventive concepts, methods may be provided to secure parallel NAS connections and Page 15 - For the reception of uplink NAS messages and transmission of downlink NAS messages, operations of the NAS Protocol Entity (including the NAS Security Function and the NAS Connection Management Function) of Figure 8 may be performed by processor 703 of network node 501 and page 15-16 - Figures 8 and 9 illustrate NAS Security Functions at a core network node and at a wireless terminal, respectively... As discussed above, for each NAS connection, a separate pair of NAS COUNTs, one for each direction, may be used/maintained. Since the security keys are shared and to reduce/avoid key stream reuse, methods for cryptographic separation may be used/required. For this purpose, a NAS connection-specific parameter may be introduced, and this NAS connection-specific parameter may be referred to as the NAS connection identifier and denoted by NAS CONN ID.);
have a first Non-Access Stratum NAS connection for the first type access and a second NAS connection for the second type access (FIG 8 - 3GPP and 1st non-3GPP and 2nd non-3GPP and Page 15 - For the reception of uplink NAS messages and transmission of downlink NAS messages, operations of the NAS Protocol Entity (including the NAS Security Function and the NAS Connection Management Function) of Figure 8 may be performed by processor 703 of network node 501.);
trigger NAS SMC (Security Mode Command) processing via the second type access (Page 2 – A registration request message may be transmitted through the second access node to the network node to request the second NAS connection, wherein transmitting the registration request message includes performing integrity protection for the registration request message using the second NAS CID. A security mode command message may be received from the network node through the second access node, wherein the security mode command message corresponds to the registration request message. Responsive to receiving the security mode command message, a security mode complete message may be transmitted from the wireless terminal to the network node through the second access node. Page 15 - s expected that the negotiation takes place once during the establishment and activation of the AMF key, e.g. the NAS SMC procedure-equivalent in 5G. The NAS SMC (Security Mode Command) procedure is described in detail in TS 33.401 (also referred to as reference [2]).)
and transmit, via the second type access, a message including an indicator to the communication terminal during the NAS SMC processing (Page 2 – A registration request message may be transmitted through the second access node to the network node to request the second NAS connection, wherein transmitting the registration request message includes performing integrity protection for the registration request message using the second NAS CID. A security mode command message may be received from the network node through the second access node, wherein the security mode command message corresponds to the registration request message. Responsive to receiving the security mode command message, a security mode complete message may be transmitted from the wireless terminal to the network node through the second access node. Page 15 - s expected that the negotiation takes place once during the establishment and activation of the AMF key, e.g. the NAS SMC procedure-equivalent in 5G. The NAS SMC (Security Mode Command) procedure is described in detail in TS 33.401 (also referred to as reference [2]).), and 
wherein the first type access if 3GPP access and the second type access in non-3GPP access (Page 9 – As shown, a first NAS connection may be provided through a 3GPP access node (e.g., a base station, eNB, eNodeB, gNB, gNodeB), a second NAS connection may be provided through a first non-3GPP access node (e.g., a WiFi access node), and a third NAS connection may be provided through a second non-3GPP access node (e.g., a satellite node). With different NAS connections provided through different access nodes of different technologies, a likelihood that the receiving node (either the wireless terminal 505 in the downlink or the core network node 501 in the uplink) receives all NAS messages in order may be reduced)
Ben Henda fails to explicitly disclose wherein the indicator comprises a key set identifier.
However, in an analogous art, Jamadagni teaches ... NAS SMC (Security Mode Command) processing ... wherein [a] “indicator” comprises a key set identifier (Jamadagni, [0054] - In another embodiment of the present disclosure, the MME indicates the generated new eNB Key set Identifier (KSIASME-eNB) to the UE through NAS SMC procedure).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Jamadagni to the indicator of Ben Henda to include concepts of ... NAS SMC (Security Mode Command) processing ... wherein [a] “indicator” comprises a key set identifier.
One would have been motivated to combine the teachings of Jamadagni to Ben Henda to do so as it provides / allows provides simultaneous transmission and reception across multiple “nodes” from user equipment (UE) (Jamadagni, [0002]).

Regarding Claim(s) 29; claim(s) 29 is/are directed to a/an method associated with the core network node claimed in claim(s) 16. Claim(s) 29 is/are similar in scope to claim(s) 16, and is/are therefore rejected under similar ration


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439